DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Amendments Received
Amendments to the claims were received on 4 May 2022 and are hereby entered.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sepp Zangeneh on 11 May 2022.

The claims shall be amended as follows:

21. (Currently amended) A method of analyzing continuous analyte sensor data associated with a host, wherein the continuous analyte sensor data is representative of glucose levels of the host, the method comprising:
providing, on a user interface, one or more user interface features for a first analysis time period and a second analysis time period to be selected through user interaction with the one or more user interface features;
receiving, through the user interface, a user selection indicative of the first analysis time period and the second analysis time period, in response to the user interaction with the one or more user interface features, wherein the first analysis time period and the second analysis time period are nonconsecutive time periods;
based on the user selection, accessing a first plurality of blood glucose readings associated with the host for the first analysis time period, wherein each of the first plurality of blood glucose readings is indicative of a blood glucose level of the host at a respective time during the first analysis time period;
based on the user selection, accessing a second plurality of blood glucose readings associated with the host for the second analysis time period, wherein each of the second plurality of blood glucose readings is indicative of a blood glucose level of the host at a respective time during the second analysis time period;
determining a glucose variability metric for each of the first and the second analysis time periods, the glucose variability metric indicating a level of glucose variability in the respective plurality of blood glucose readings for the respective analysis time period;
comparing the glucose variability metrics of the first and the second analysis time periods;
determining whether levels of glucose variability are improving over time between the first and the second analysis time periods based on the comparing; and
generating a performance report indicating a relationship between the first plurality of blood glucose readings and the second plurality of blood glucose readings, wherein the performance report includes a first non-numerical performance indicator when the levels of glucose variability indicate an improvement between the first and the second analysis time periods, and a second non-numerical performance indicator when the levels of glucose variability indicate a lack of improvement between the first and the second analysis time periods.
22–25. (As currently presented)
26–44. (Canceled1)
45. (Currently amended) The method of Claim 21, wherein the two or more analysis time periods comprise nonconsecutive quarters of a year.
46–50. (As currently presented)
51 and 52. (Canceled)

Reasons for Allowance
While the prior art teaches analyzing and reporting blood glucose variability for two time periods, the prior art neither teaches nor renders obvious allowing a user to specify that the two time periods are nonconsecutive.
Additionally, while the claims recite data analysis and mathematical operations, which are judicial exceptions, the claims integrate those judicial exceptions into the practical application of a specific computerized user interface that allows the user to select the analysis time periods.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
All pending claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631


    
        
            
        
            
        
            
        
            
    

    
        1 Claims 26, 31–39 and 44 are canceled as being directed to a non-elected invention, which was elected without traverse in the reply of 22 Oct 2019. See MPEP 821.02.